UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

-- x
UNITED STATES OF AMERICA,
Government, ORDER
-against- 56 15 CR 867 (RMB)
TURKIYE HALK BANKASI A.S.,
a/k/a “Taikbank,”
Defendant.
-- ~X

If Defendant Halkbank wishes to file a reply regarding its motion to stay further
proceedings, it shall do so by 4:00 pm today, Monday, December 23, 2019. A reply may be
submitted in letter form.

Oral argument is not necessary.

Dated: December 23, 2019
New York, New York “bared A “Sane
® rd
RICHARD M,. BERMAN
U.S.D..

 

 

 

 

USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #: |

DATE FILED: _{ 2] 23

 

 

 

 

 

 

 
